Citation Nr: 0713484	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-44 434	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD.

3.  Entitlement to service connection for alcohol abuse.

4.  Entitlement to service connection for residuals of pelvic 
inflammatory disease (PID).

5.  Entitlement to service connection for vulvar herpes.

6.  Entitlement to service connection for callosities of the 
5th digit of the right foot.

7.  Entitlement to service connection for callosities with 
rotational deformity of the 5th digit of the left foot.

8.  Entitlement to service connection for residuals of a 
chipped buttock bone.

9.  Entitlement to service connection for a dental condition 
for VA disability compensation purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from January 1982 to April 
1988.

This appeal to the Board of Veterans Appeals (Board) arises 
from an October 2002 rating action that denied service 
connection for PTSD, an acquired psychiatric disorder other 
than PTSD, alcohol abuse,  residuals of PID, vulvar herpes, 
callosities of the 5th digit of the right foot, callosities 
with rotational deformity of the 5th digit of the left foot, 
residuals of a chipped buttock bone, and a dental condition 
for VA disability compensation purposes.  

In January 2006, the veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.; a transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.  

2.  Persuasive medical opinion establishes that the veteran 
does not meet the diagnostic criteria for PTSD.

3.  Competent, probative medical evidence fails to reveal a 
current diagnosis of PID. 

4.  Competent, probative medical evidence fails to reveal 
current residual disability as a result of vulvar herpes.

5.  Competent, probative medical evidence fails to reveal a 
current diagnosis of residuals of a chipped buttock bone.

6.  A dysthymic disorder was not shown present in service or 
for many years thereafter, and the competent evidence 
establishes no nexus between such current disability and the 
veteran's military service or any incident thereof.

7.  The veteran's alcohol abuse is not connected to a 
service-connected disease or disability.

8.  Callosities of the 5th digit of the right foot were not 
shown present in service or for many years thereafter, and 
the competent evidence establishes no nexus between such 
current disability and the veteran's military service or any 
incident thereof.

9.  Callosities with rotational deformity of the 5th digit of 
the left foot were not shown present in service or for many 
years thereafter, and the competent evidence establishes no 
nexus between such current disability and the veteran's 
military service or any incident thereof.

10.  The veteran's dental condition is not manifested by 
impairment of the mandible or loss of a portion of the ramus 
or maxilla, nor have any teeth been lost due to loss of 
substance of the body of the maxilla or mandible.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2006).

2.  The criteria for service connection for PID are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).

3.  The criteria for service connection for vulvar herpes are 
not met.  38 U.S.C.A.        §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

4.  The criteria for service connection for residuals of a 
chipped buttock bone are not met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R.           §§ 3.102, 3.159, 
3.303 (2006).

5.  The criteria for service connection for a dysthymic 
disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

6.  The claim for service connection for alcohol abuse is 
without legal merit. 38 U.S.C.A. §§ 105(a), 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R.     §§ 3.1(n), 3.102, 
3.159, 3.301(c), 3.303 (2006).

7.  The criteria for service connection for callosities of 
the 5th digit of the right foot are not met.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R.           §§ 
3.102, 3.159, 3.303 (2006).

8.  The criteria for service connection for callosities with 
rotational deformity of the  5th digit of the left foot are 
not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

9.  The criteria for service connection for a dental 
condition for VA disability compensation purposes are not 
met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 4.150 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has, 
to the extent possible, been accomplished.

A May 2002 pre-rating and August 2003 and March and June 2004 
post-rating RO letters collectively informed the veteran of 
the VA's responsibilities to notify and assist her in her 
claims, and what was needed to establish entitlement to 
service connection (evidence showing that a disease began in 
or was made worse by her military service).  Thereafter, she 
was afforded opportunities to respond.  The Board thus finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support her claims, and 
has been provided ample opportunity to submit such 
information and evidence.  

Additionally, those RO letters collectively provided notice 
that the VA would make reasonable efforts to help the veteran 
get evidence necessary to support her claims, such as medical 
records (including private medical records), if she gave it 
enough information, and if needed, authorization to obtain 
them.  The 2004 letters further collectively specified what 
records the VA was responsible for obtaining, to include 
Federal records, and reiterated the type of records that the 
VA would make reasonable efforts to get, and the June 2004 RO 
letter requested the veteran to furnish any evidence that she 
had in her possession that pertained to her claims.  The 
Board thus finds that these letters collectively satisfy the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by her and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
prior to and after the October 2002 rating action on appeal.  
The Board thus finds that any delay in issuing the full 
38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that her claims were fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir.2006).  

As indicated above, the veteran has been notified of what was 
needed to substantiate her claims, and afforded numerous 
opportunities to present information and/or evidence in 
support thereof.  As a result of RO development, 
comprehensive documentation, identified below, has been 
associated with the claims folder and considered in 
connection with the veteran's appeal.  Hence, the Board finds 
that any failure on the part of the VA in not completely 
fulfilling VCAA notice requirements prior to the RO's initial 
adjudication of the claims is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
veteran's status and the degree of disability are not at 
issue.  While the RO has not furnished the veteran notice 
pertaining to the effective date, the Board's decision herein 
denies his claims for service connection.  Accordingly, no 
effective date is being assigned, and there is no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has, to the 
extent possible, been accomplished.  The RO, on its own 
initiative, has made reasonable and appropriate efforts to 
assist the appellant in obtaining all available evidence 
necessary to substantiate his claims, to include obtaining 
all available service and pertinent post-service medical 
records.  In this regard, the Board notes that many service 
medical records are unavailable, and have been unavailable 
since 1988, the year the veteran was discharged from service.  
In October 1988, the director of the U.S. Marine Corps 
Reserve Support Center notified the veteran's former command 
that her service medical records had never been received.  
The RO's attempts to obtain the veteran's service medical 
records from the National Personnel Records Center (NPRC) in 
2002 were unsuccessful.  In 2006, the veteran submitted 
statements from 2 service comrades in support of her claims, 
and obtained a few 1983 service medical records from the 
NPRC, copies of which have been associated with the claims 
folder and considered by the Board in adjudicating this 
appeal, following the veteran's waiver of her right under the 
provisions of 38 C.F.R. § 20.1304(c) (2006) to have the RO 
initially consider that evidence.  Moreover, the veteran was 
afforded comprehensive VA examinations in 2002 and 2003.  Of 
record is a transcript of the veteran's January 2006 Board 
videoconference hearing testimony, wherein she stated that 
the military had lost her service medical records during the 
course of her duty station transfers. Significantly, the 
veteran has not identified, nor does the record otherwise 
indicate, any existing, pertinent evidence, in addition to 
that noted above, that has not been obtained.  The record 
also presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matters currently under consideration.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by peacetime service.  38 U.S.C.A. 
§ 1131.

Service connection requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that it was incurred in service.  
38 C.F.R. § 3.303(d).    

A.  Service Connection for PTSD, PID, Vulvar Herpes, and                         
Residuals of a Chipped Buttock Bone

The veteran contends that she has PTSD as a result of alleged 
personal trauma, i.e., a rape in service by another soldier.  
At the January 2006 Board hearing, she testified that she did 
not seek psychiatric treatment shortly after service, and 
that she was not currently receiving psychiatric treatment.  
She also testified that she injured her buttocks in 1983 when 
jumping off a diving board; an instructor reportedly pushed 
her and she fell, striking a platform and cement before 
entering the water.  She stated that she was thereafter seen 
on sick call and told she had chipped a buttock bone.  She 
testified that no doctor had told her that she had any 
current residuals of PID, including any infertility, as a 
result of any incident of military service.    

Under the applicable criteria, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on inservice personal assault, 
evidence from sources other than the veteran's service 
records may corroborate his account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually-transmitted 
diseases; and statements from family members, roommates, 
fellow servicemen, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  The VA will 
not deny a PTSD claim that is based on inservice personal 
assault without first advising the claimant that evidence 
from sources other than his service records or evidence of 
behavior changes may constitute credible supporting evidence 
of the stressor, and allowing him the opportunity to furnish 
this type of evidence or advise the VA of potential sources 
of such evidence.  The VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3).

In this case, the available service medical, administrative, 
and personnel records are completely negative for complaints, 
findings, or diagnoses of any psychiatric disorder,  PID, or 
residuals of a buttock injury, or for complaints, notations, 
or indications of any rape.  Available service medical 
records show that the veteran was treated for herpes in 
January 1983.  A separation examination is not of record.

Post service, a statement was received from a service comrade 
in January 2006 who stated that, post service, the veteran 
told her that she had been raped in service, and that she 
felt she was infertile because of the rape.  Also received 
was a statement from another service comrade who married the 
veteran in service and was her current husband; he noted the 
veteran's changed behavior in service, reflected by anxiety, 
guardedness, irritability, and decreased intimacy, as well as 
beginning drinking alcohol that worsened over the years.

First, addressing the question of PTSD, the Board notes that, 
on August 2002 VA psychiatric examination, the veteran 
complained of generalized feelings of anger, humiliation, and 
unappreciation related to her overall treatment in military 
service, as well as a history of unwanted sexual advances by 
a female soldier and a "consensual rape" by a male soldier 
in service.  However, after current examination, the 
impression was that the veteran's presentation was vague, and 
that it was difficult to identify stressors for a diagnosis 
of PTSD.  On July 2003 VA psychiatric examination, a 
physician reviewed the claims folder, including the August 
2002 VA examination report, and the veteran's June 2003 
statement describing her alleged sexual assaults in service.  
However, after current mental status examination, he opined 
that PTSD symptoms were not fully endorsed.  The Board 
accords great probative value to the 2002 and 2003 VA 
psychiatric examiners' opinions, and finds them to be 
dispositive of the question of whether the veteran, in fact, 
suffers from PTSD.  Clearly, the reviewing medical 
professionals reached their conclusions only after a review 
of the available service and post-service records, and 
clinical evidence obtained on current examination and 
evaluation of the veteran.  

While the veteran was seen on one occasion in service for 
herpes, the post-service medical records are negative for the 
existence of any current residuals thereof.  The post-service 
records are also completely negative for the existence of any 
current PID or residuals of a chipped buttocks bone.  
Although on July 2002 VA orthopedic examination the veteran 
complained of occasional low back and sacral area ache since 
she struck her back when pushed off of a diving board in 
service in 1982, current examination of the lumbosacral spine 
was normal and without objective findings.  September 2002 VA 
gynecological examination noted the veteran's history of 
treatment of PID with antibiotics in service, but she denied 
any recurrence of PID, and current examination of the vulva 
was negative, the cervix was clean, and the vagina was clear.  
There were no current findings of PID.  The impressions 
included infertility of unknown cause, and vulvar herpes with 
recurrences by history only.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110 (West 2002).  Where, as here, the 
competent evidence does not provide any indicia of the 
disabilities for which service connection is sought (and 
hence, no evidence of a nexus between that disability and 
service), there can be no valid claim for service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the record is 
devoid of competent evidence showing the current existence of 
PTSD, PID, or residuals of a chipped buttock bone, or of 
additional chronic residuals of vulvar herpes at any time 
post service, service connection for those claimed 
disabilities is not warranted. 

In addition to the medical evidence of record, the Board also 
has considered the veteran's assertions, advanced in written 
statements and hearing testimony, in connection with the 
claims on appeal.  However, as a layman without appropriate 
medical training and expertise, the veteran simply is not 
competent to render a probative (persuasive) opinion on a 
medical matter-such as whether she currently meets the 
diagnostic criteria for PTSD.  Neither are her other 
assertions supported by any competent evidence showing the 
current existence of PID or residuals of vulvar herpes or of 
a chipped buttock bone.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  The Board emphasizes 
that medical matters such as diagnosis, causation, and 
etiology are solely within the province of trained medical 
professionals.  See, e.g., Jones v. Brown, 7 Vet. App. 134, 
137 (1993).  Hence, the veteran's own assertions in this 
regard have no probative value.

For all the foregoing reasons, the Board finds that the 
claims for service connection for PTSD, PID, and residuals of 
vulvar herpes and of a chipped buttock bone must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Service Connection for a Dysthymic Disorder, Callosities 
of the                        5th Digit of the Right Foot, 
and Callosities with                                           
Rotational Deformity of the 5th Digit of the Left Foot

The veteran contends that she suffers from depression, 
callosities of the 5th digit of the right foot, and 
callosities with rotational deformity of the 5th digit of the 
left foot that had their onset in service.  At the January 
2006 Board hearing, she testified that she had foot problems 
as a result of wearing improper boots during military marches 
in service in 1985, and that a VA podiatrist had told her 
that those problems could be due to such circumstances.        

Although the weight of the competent evidence establishes 
that that the veteran currently suffers from a dysthymic 
disorder, callosities of the 5th digit of the right foot, and 
callosities with rotational deformity of the 5th digit of the 
left foot, none of those disorders is shown to be medically 
related to her military service.  

The available service medical, administrative, and personnel 
records are completely negative for complaints, findings, or 
diagnoses of any psychiatric or foot disorder.  The first 
evidence of a foot disorder was the callosities of the 5th 
digit of the right foot, and callosities with rotational 
deformity of the 5th digit of the left foot diagnosed on VA 
podiatric examination of July 2002, over 14 years post 
service; however, the Board notes that there was no history, 
findings, or medical opinion relating those foot problems to 
military service or any incident thereof.  The first evidence 
of an acquired psychiatric disorder was the mild depression 
diagnosed on VA psychiatric examination of August 2002, over 
14 years post service.  A history of a probable depressive 
disorder, a mild dysthymic disorder with atypical features, 
was diagnosed on VA psychiatric examination of July 2003, 
over 15 years post service.  In neither instance, however, 
was there a finding or medical opinion relating any such 
acquired psychiatric disorder to military service or any 
incident thereof.  Moreover, the record contains no other 
persuasive evidence of a nexus between any such disability 
and the veteran's military service.

In addition to the medical evidence of record, the Board also 
has considered the veteran's assertions, advanced in written 
statements and hearing testimony, in connection with the 
claims on appeal.  However, as a layman without appropriate 
medical training and expertise, the veteran simply is not 
competent to render a probative (persuasive) opinion on a 
medical matter-such as whether there is a medical nexus 
between any currently-diagnosed psychiatric or foot disorder 
and her military service.  See Bostain, 11 Vet. App. at 127, 
citing Espiritu.  See also Routen, 10 Vet. App. at 186 (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  The Board emphasizes that 
medical matters such as diagnosis, causation, and etiology 
are solely within the province of trained medical 
professionals.  See, e.g., Jones, 7 Vet. App. at 137.  Hence, 
the veteran's own assertions in this regard have no probative 
value.

For all the foregoing reasons, the Board finds that the 
claims for service connection for a dysthymic disorder, 
callosities of the 5th digit of the right foot, and 
callosities with rotational deformity of the 5th digit of the 
left foot must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

C.  Service Connection for Alcohol Abuse

In this case, the veteran claims service connection for 
alcohol abuse.  At the January 2006 Board hearing, she 
testified that she self-medicated with alcohol in service and 
thereafter for resultant depression following an alleged 
rape.

On August 2002 VA psychiatric examination, the veteran gave a 
history of drinking alcohol regularly in 1983, which she 
recognized had become a problem.  After current examination, 
the diagnoses included alcohol abuse and mild depression; co-
morbid alcohol and marijuana abuse and a family history of 
alcoholism were noted to make her susceptible to depression.

On July 2003 VA psychiatric examination, the veteran claimed 
to have self-medicated with alcohol as a consequence of 
alleged sexual assaults in service.  After examination, the 
diagnoses included alcohol use/abuse.   

In this case, the evidence indicates that the veteran has 
been using alcohol as a means of self-medication to cope with 
stressful events and situations.  As the medical evidence 
shows that the veteran's use of alcohol was a willful act, 
service connection is precluded by law.   

Under the applicable criteria, VA compensation shall not be 
paid if a claimed disability is the result of a person's own 
abuse of alcohol.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 
3.1(n), 3.301(c).  Effective for claims filed after 31 
October 1990, the Omnibus Budget Reconciliation Act of 1990, 
Pub. L. No. 101-508,          § 8052, 104 Stat. 1388, 1388- 
351, prohibits payment of VA compensation for a disability 
that is a result of an appellant's own alcohol abuse.  
Moreover, § 8052 also amended 38 U.S.C. § 105(a) to provide 
that, with respect to claims filed after 31 October 1990, an 
injury or disease incurred in active service will not be 
deemed to have been incurred in the line of duty if it was a 
result of a person's own willful misconduct, including abuse 
of alcohol.  See also VAOPGPREC 2-97.

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the 
U.S. Court of Appeals for Federal Claims (Court of Appeals) 
held that a veteran could receive compensation for an alcohol 
abuse disability acquired as secondary to, or as a symptom 
of, a service-connected disability.  In other words, 38 
U.S.C.A. §§ 1110 and 1131 do not preclude compensation for an 
alcohol abuse disability secondary to a service-connected 
disability, or use of an alcohol abuse disability as evidence 
of the increased severity of a service-connected disability.  
Rather, the statute precludes compensation only for (a) 
primary alcohol abuse disabilities, and (b) secondary 
disabilities (such as cirrhosis of the liver) that result 
from primary alcohol abuse.  The Court of Appeals defined 
"primary" as meaning an alcohol abuse disability arising 
during service from voluntary and willful drinking to excess.

These laws and regulations clearly establish that alcohol 
abuse is not a disability for which service connection can be 
established or for which VA disability compensation may be 
paid.  In addition, the appellant in this case does not have 
a service-connected disability upon which entitlement to 
service connection on a secondary basis may be established.  
The Board, above, has denied service connection for PTSD and 
for a dysthymic disorder.  As this aspect of the appellant's 
claim does not present a basis upon which relief may be 
granted, the claim for service connection for alcohol abuse 
has no legal merit.  As the disposition of this claim is 
based on the law and not the facts of this case, the claim 
for service connection for alcohol abuse must be denied based 
on lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).
   
D.  Service Connection for a Dental Condition 

Under the applicable criteria, VA compensation is only 
available for certain types of dental and oral conditions 
listed under 38 C.F.R. § 4.150, such as impairment of the 
mandible or loss of a portion of the mandible or maxilla.  
Compensation is available for loss of teeth only if such is 
due to loss of substance of the body of the maxilla or 
mandible.  

The veteran contends that service connection is warranted for 
her dental condition.  At the January 2006 Board hearing, she 
testified that she had wisdom teeth extracted, but denied any 
trauma to the mouth in service. 

Available service medical records show that the veteran 
underwent extraction of     4 erupted molar teeth (#1, 16, 
17, and 32) in September 1983.

On July 2002 VA dental examination, the veteran complained 
that all teeth that were filled during her military service 
had to be extracted.  Current examination showed that the 
veteran had lost the use of 2 bicuspids and 1 molar due to 
extractions.  These constituted 3 missing teeth which 
masticatory surface could be replaced with a prosthetic 
device; the examiner also commented that the veteran was 
missing 4 wisdom teeth, but this was considered normal.  
There was no limitation of inter-incisal range of motion or 
any bone loss of the mandible, maxilla, or hard palate.  
Panoramic X-rays revealed generalized bone loss which was 
probably due to generalized periodontal disease.  The 
examiner indicated that there was no loss of teeth that was 
due to loss of substance of the body of the maxilla or 
mandible. 

In this case, the Board finds there is no basis for the award 
of service-connected VA disability compensation for the 
veteran's dental condition.  She is not claiming impairment 
of the mandible, loss of a portion of the ramus, or loss of a 
portion of the maxilla due to service, nor is she claiming 
that any loss of teeth were the result of loss of substance 
of the maxilla or mandible.  38 C.F.R. § 4.150.  Rather, the 
evidence shows that her loss of teeth was due to generalized 
periodontal disease.  Treatable carious teeth, replaceable 
missing teeth, and periodontal disease (pyorrhea) are not 
disabling conditions, and applicable VA regulations do not 
provide disability compensation for a dental condition other 
than those found under 38 C.F.R. § 4.150.  See 38 C.F.R. § 
3.381.  

Under the circumstances, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a dental condition for VA disability 
compensation purposes.  The veteran's claimed condition does 
not fall under the categories of compensable dental 
conditions set forth in 38 C.F.R. § 4.150.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A § 5107(b);             38 
C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.   




ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder, 
other than PTSD, is denied.

Service connection for alcohol abuse is denied.

Service connection for residuals of pelvic inflammatory 
disease is denied.

Service connection for vulvar herpes is denied.

Service connection for callosities of the 5th digit of the 
right foot is denied.

Service connection for callosities with rotational deformity 
of the 5th digit of the left foot is denied.

Service connection for residuals of a chipped buttock bone is 
denied.

Service connection for a dental condition for VA disability 
compensation purposes is denied



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


